Slip Op. No. 12-97

           UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Nicholas Tsoucalas, Senior Judge

___________________________________
MID CONTINENT NAIL CORPORATION      :
                                    :
          Plaintiff,                :
                                    :
     v.                             :      Court No.: 10-00247
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
          and                       :
                                    :
TARGET CORPORATION,                 :
                                    :
          Defendant-Intervenor.     :
                                    :

                             JUDGMENT

     This case having been duly submitted for decision and the
Court, having given due deliberation to the Final Results of
Redetermination Pursuant to Remand Order filed herein by the
Department of Commerce on May 14, 2012, and the entire record
herein, it is hereby

     ORDERED that the Final Results of Redetermination Pursuant to
Remand Order filed herein on May 14, 2012 by the Department of
Commerce, is affirmed without modification; and it is further

     ORDERED that this matter is dismissed.




                                        /s/ NICHOLAS TSOUCALAS
                                             Nicholas Tsoucalas
                                                Senior Judge


Dated: July 25, 2012
       New York, New York